Title: From Thomas Jefferson to St. Victour, 7 August 1787
From: Jefferson, Thomas
To: St. Victour, M.



à Paris ce 7me. Aout 1787.

J’ai la satisfaction de vous faire part, Monsieur, que le Gouverneur de Virginie vient de m’avertir qu’on a trouvé les bayonettes qui faisoient partie de vos envoye d’armes, et qu’au premier moment on avoit craint d’avoir eté omis. II faudra attendre les ordres de l’Etat pour les fournitures ulterieures. On n’en a pas parlé du tout dans les dernieres lettres. J’ai l’honneur d’etre Monsieur avec beaucoup de consideration votre très humble et très obeissant serviteur,

Th: Jefferson

